Citation Nr: 0701513	
Decision Date: 01/18/07    Archive Date: 01/25/07

DOCKET NO.  03-20 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas



THE ISSUE

Entitlement to service connection for residuals of a back 
injury. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Patrick Watts, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1944 to 
January 1946 with the U.S. Navy and from December 1946 to 
December 1949 with the U.S. Army. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, that denied the benefit sought 
on appeal.  

FINDING OF FACT

Residuals of a back injury were not incurred in or aggravated 
by service. 


CONCLUSION OF LAW

The criteria for service connection for residuals of a back 
injury are not met. 38 U.S.C.A. §§ 1131, 1154, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to assure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied. See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2006). The notification obligation in this 
case was accomplished by way of letters from the RO to the 
veteran dated in November 2001, November 2002, May 2003, and 
December 2003. The veteran also received notice concerning 
his claim through a letter from VA's Appeals Management 
Center (AMC) dated in November 2005. While this notice does 
not advise the veteran that a disability rating and an 
effective date for an award of benefits will be assigned, as 
required by Dingess v. Nicholson, 19 Vet. App. 473, 484 
(2006), because this decision affirms the RO's denial of 
service connection, the veteran is not prejudiced by the 
failure to provide him that further information. 

The RO and the AMC also provided assistance to the veteran as 
required under 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. 
§ 3.159(c) (2006), as indicated under the facts and 
circumstances in this case. The RO gathered the veteran's 
service records and VA medical records. The RO also assisted 
the veteran in gathering his private medical records. The RO 
also kept the veteran advised of the status of the case 
through the Statement of the Case and Supplemental Statement 
of the Case. 

As noted, the veteran has two periods of service, and he 
contends it was during the latter period of service with the 
U.S. Army when he allegedly injured his back.  However, while 
the veteran's service medical records generated during his 
initial, U.S. Navy service have been obtained, the National 
Personnel Records Center (NPRC) has reported that if the 
veteran's complete service medical records were there on 
file, they were in an area that was damaged by a 1973 fire.  

In its letter of November 2001, the RO advised the veteran of 
alternative sources of information which could substantiate 
the claim for service connection for a back disorder.  In 
particular, it informed the veteran that he should submit any 
evidence in his possession including but not limited to (1) 
statements from persons he knew during military service and 
who had personal knowledge of any disability he may have had 
while on active duty, with information as to the dates and 
places on which observations of the conditions were made; (2) 
records and statements from service medical personnel; and 
medical evidence from hospitals, clinics, and private 
physicians who provided treatment, especially soon after 
separation from service.  Dixon v. Derwinski, 3 Vet.App. 261, 
263 (1992). 

Of record is the veteran's December 1949 separation physical 
examination, generated prior to his discharge from active 
Army service.  Although the veteran stated in his Notice of 
Disagreement filed in April 2002 that he did not receive in 
service treatment for his back, the AMC made repeated 
attempts to procure records from a service branch medical 
facility that the veteran identified as the location where he 
incurred an in service injury that he believes caused his 
back injury. The AMC also sought records from a VA medical 
center in which the veteran stated that he was treated. Both 
facilities stated in June 2006 that no records relating to 
the veteran could be found and that further searches would be 
futile. The AMC notified the veteran of its efforts and the 
futility of further searches for these records in a 
Supplemental Statement of the Case in September 2006. 

VA has done everything reasonably possible to assist the 
veteran in the circumstances of this case. The RO and AMC 
complied with 38 U.S.C.A. § 5103A(b)(2), (3) (West 2002) and 
38 C.F.R. § 3.159(c)(1) (2006) by searching for the veteran's 
medical records until it was reasonably certain that further 
searches would be futile and by notifying the veteran of its 
efforts. Additional efforts to assist the veteran would serve 
no useful purpose. See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case and would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands that would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided). 

Beyond the issue relating to gathering the veteran's medical 
records, the veteran and his representative have not made the 
RO or the Board aware of any additional evidence that needs 
to be obtained in order to fairly decide this appeal, and 
have not argued that any error or deficiency in the 
accomplishment of the duty to notify and duty to assist has 
prejudiced him in the adjudication of his appeal. Therefore, 
the Board finds that duty to notify and duty to assist have 
been satisfied and will proceed to the merits of the 
veteran's appeal. 




Analysis of the Claim

The veteran contends that he injured his back during 
maneuvers with the U.S. Army in 1949. Having carefully 
considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

Applicable law provides that service connection will be 
granted if it is shown that a veteran suffers from a 
disability resulting from an injury suffered or a disease 
contracted in the line of duty, or for aggravation of a pre-
existing injury suffered or disease contracted in the line of 
duty, in the active military, naval or air service. 
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a) (2006). 
Service connection may also be granted for certain chronic 
diseases, such as arthritis, if the disease is manifested to 
a compensable degree within one year of separation from 
service. 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. § 3.307, 3.309 (2006). In addition, service 
connection may also be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that a disease was incurred 
in service. 38 C.F.R. § 3.303(d) (2006). Generally, to prove 
service connection, the record must contain: (1) Medical 
evidence of a current disability, (2) medical evidence or in 
certain circumstances, lay testimony of an in service 
incurrence or aggravation of injury or disease, and (3) 
medical evidence of a nexus or relationship between the 
current disability and the in service disease or injury. Pond 
v. West, 12 Vet. App. 341, 346 (1999); Caluza v. Brown, 7 
Vet. App. 498, 506 (1995).

As noted, apart from the relevant period of Army service from 
December 1946 to December 1949, the veteran also had a period 
of active Naval service from January 1944 to January 1946.  
His service personnel record from the earlier period 
indicates that he may have participated in combat activities 
during World War II.  However, the veteran does not contend, 
and the record does not suggest, the incurrence of a back 
disability during the period of combat service.  See 38 
U.S.C.A § 1154(b) (Providing in substance that in the case of 
veterans of combat, VA shall accept as sufficient proof of 
service-connection of any disease or injury alleged to have 
been incurred in or aggravated by such service, satisfactory 
lay or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the veteran. Service-
connection of such injury or disease may be rebutted by clear 
and convincing evidence to the contrary); see 38 C.F.R. § 
3.304(d).

As to his Army service, the veteran's examination upon 
separation from service in December 1949 states that the 
examination of his spine identified no significant 
abnormalities. The next mention of complaints about back pain 
are in the records of Dr. D.M. that state that the veteran 
complained of back pain following a May 1991 motor vehicle 
accident and that the pain was treated with ibuprofen. 

VA medical records show that the veteran had x-rays of his 
lumbosacral spine in May 1996 and that the examiner found 
moderate degenerative osteoarthritic changes of the lumbar 
spine. The veteran complained about back pain in a visit to a 
VA medical center in October 2000, stating that he fell while 
taking part in a softball game. On this occasion the examiner 
reported that the veteran was able to bend forward and 
backward at the lumbosacral area. At a follow up visit in 
November 2000, the veteran denied any significant back pain. 
VA medical records note in June 2001 that the veteran has 
continued complaints of lower back pain. 

There is evidence of a current back disorder, osteoarthritis, 
which the courts have defined as noninflammatory degenerative 
joint disease characterized by degeneration of cartilage and 
bone with changes in the membranes, Hayes v. Brown, 9 Vet. 
App. 67, 71 (1996), but there is no evidence linking the 
veteran's complaints of back pain to an injury or disease 
incurred in or aggravated during service. The veteran was 
advised of the need to submit medical evidence demonstrating 
a nexus between a current disorder and service by way of a 
November 2001 letter from the RO to the veteran, but he 
failed to do so. A claimant has the responsibility to present 
and support a claim for benefits under laws administered by 
VA, 38 U.S.C.A. § 5107(a) (West 2002), and the veteran was 
advised by the RO of the need to submit medical evidence of a 
relationship between a current disorder and the injury, 
disease, or event in service. While the veteran is of the 
opinion that his current back disorder is related to service, 
as a lay person, the veteran is not competent to offer an 
opinion that requires specialized training, such as the 
etiology of a medical disorder. Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992). 

Accordingly, the Board concludes that service connection for 
residuals of a back injury is not established in the absence 
of evidence demonstrating an in service occurrence of an 
injury or disease and competent medical evidence 
demonstrating a relationship between a current disorder and 
service. The Board finds that in the absence of any 
indication of a back injury during service, or a chronic back 
disorder being demonstrated during service, and the fact that 
no back disorder was demonstrated for decades following the 
veteran's separation from service, indicates a preponderance 
of the evidence is against the veteran's claim. The 
evidentiary gap in this case between active service and the 
earliest diagnosis of a back disorder constitutes negative 
evidence that tends to disprove the veteran's claim that he 
had an injury in service that resulted in a chronic 
disability or persistent symptoms. See Forshey v. West, 12 
Vet. App. 71, 74 (1998); aff'd. sub. nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed.Cir. 2002); cert. denied, 
537 U.S. 823 (2002) (noting that the definition of evidence 
encompasses "negative evidence" that tends to disprove the 
existence of an alleged fact). Therefore, the Board concludes 
that service connection for a back disorder is not warranted. 


ORDER

Service connection for residuals of a back injury is denied. 



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


